DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/18/21 has been entered. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10, 12-14, and 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Macoviak (US 20200098461 A1).


For claim 1, Macoviak teaches  A modular physical health testing system [entire disclosure – see most preferably Figs. 9-17], comprising: 
a housing; [kit / briefcase (called ‘portable device’) housing depicted in Figs. 12-17]; 
a communications hub contained within the housing; [see most esp. communications components summarized in ¶140 and in further detail in ¶141 et seq.; more generally, all elements including diagnostic instrument modules shown in Figs. 9-17 have joint/discrete communication components which can constitute a communications hub when stored in the housing of the kit / briefcase — communications ‘hub’ configurations being depicted throughout numerous embodiments such as Figs. 10-11 and Figs. 15-17 where per ¶99 devices with attached sensors shown in Figs. 15-17 can include, be based on, or be modified smartphones or other mobile computers]; 
a plurality of physical health testing devices storable within the housing; [medical devices / ‘biosensors’ depicted as stored in kit in esp. Figs. 12-17]; 
and a software application configured to be operated on a device of a user local to or controlled by the user, [smartphone / tablet computer / laptop computer controller / display for use and input and review by user (called a subject in the reference) detailed as a central principle throughout the entire disclosure and all computerized embodiments – see at least Fig. 4, medical devices section of ¶¶91-113];  wherein 
each physical health testing device of the plurality of physical health testing devices is configured for wired or wireless communication with the communication hub, [wireless communication between all medical devices / biosensors and laptop / briefcase display kit as shown in Figs. 9-17 esp. Figs. 16-17 per ¶105, see also ¶¶121-122], 
[medical devices and biosensors (a subset of the devices) measuring health parameters and signals and wirelessly transmitting back to kit / briefcase hub (shown visually in Figs. 9-17) detailed in esp. ¶¶100-107 and ¶¶124-138], 
the communications hub is configured to wirelessly communicate with the device of the user, [e.g., configurations of esp. Figs. 9-11 where portable modules then communicate to central kit / briefcase / laptop and/or router (then onto network / server elements) where then the portable biosensor/device module 85/89/93 can include be a communication hub per ¶97 and ¶99 and the central briefcase / kit can be (inter alia) the user device], 
and in response to instructions received from the device of the user via the software application, the communications hub is configured to place individual physical health testing devices of the plurality of physical health testing devices in communication with the device of the user such that (i) communication between the device of the user and the individual physical health testing devices occurs via the communications hub and (ii) the physical health data of the user is viewable on a display of the device of the user. [see esp. ¶¶96-99 detailing communications between kit and computer / device modules including display per ¶98; further detail in ‘Biosensors’ section of ¶¶124-149]. 

For claim 3, Macoviak teaches  The modular system of claim 1, wherein the housing is portable. [all / majority of embodiments of Figs. 9-17 are shown to be portable; more generally, portability is a central inventive principle throughout the entirety of the disclosure of Macoviak]. 

For claim 4, Macoviak teaches  The modular system of claim 1, wherein: the plurality of physical health testing devices includes a blood pressure monitor or a heart rate monitor; and the blood pressure monitor or the heart rate monitor is configured to generate blood pressure health data of the user, heart rate health data of the user, or both the blood pressure health data and the heart rate health data. [per Fig. 12, ¶101, and ¶126]. 

For claim 5, Macoviak teaches  The modular system of claim 1, wherein the plurality of physical health testing devices includes a thermometer configured to generate temperature health data of the user.  [per Fig. 12, ¶101, and ¶126].

For claim 6, Macoviak teaches  The modular system of claim 1, wherein: the plurality of physical health testing devices includes a stethoscope [¶129] or an electrocardiogram device [per ¶130, ¶136];
and the stethoscope or the electrocardiogram is configured to generate phonocardiogram health data of the user, electrocardiogram health data of the user, or both the phonocardiogram health data and the electrocardiogram health data. [¶¶129-136; Figs. 11-12]. 

For claim 7, Macoviak teaches  The modular system of claim 1, wherein: the plurality of physical health testing devices includes a blood test device [100] configured to generate blood health data of the user; [Fig. 13 per ¶102]; 
and the blood health data includes (a) a total cholesterol level, (b) a high-density lipoprotein cholesterol level, (c) a low-density lipoprotein cholesterol level, (d) a ratio of high-density lipoprotein cholesterol level to low-density lipoprotein cholesterol level, (e) a triglyceride level, (f) a lipids level, (g) a glucose level, (h) or any combination thereof. [per ¶131]. 

For claim 8, Macoviak teaches  The modular system of claim 1, further comprising a glucose test strip, a lipids test strip, an alcohol wipe, a finger lancet, a capillary collector, gauze, a bandage, or any combination thereof. [needles and strips (lancets and (reasonably implicitly glucose) test strips per ¶¶260-261; device 100 in Fig. 13 has at least some form of finger lancet] 

For claim 10, Macoviak teaches  The modular system of claim 1, wherein (a) the system, (b) the plurality of physical health testing devices, or (c) both the system and the plurality of physical health testing devices include (i) a scale configured to generate weight health data of the user, body mass index health data of the user, or both the weight health data and the body mass index health data; [¶126, ¶133]; 
(ii) a tape measure;
(iii) an ophthalmic testing device configured to generate ophthalmic health data regarding an eye of the user; [per ¶116]; 
or (iv) any combination thereof. 

For claim 12, Macoviak teaches  The modular system of claim 1, further comprising the device of the user, wherein the device of the user is configured to communicate (a) wirelessly, (b) over a wire, or (c) both wirelessly and over the wire with (i) the communications hub, (ii) individual physical health testing devices of the plurality of physical health testing devices, or (iii) both the communications hub and the individual physical health testing devices; the device of the user includes the display and the software application; [see esp. ¶¶96-99 detailing communications between kit and computer / device modules including display per ¶98; further detail in ‘Biosensors’ section of ¶¶124-149]; 
and using the display, the software application is configured to present to the user (1) instructions for performing a physical exam using the plurality of physical health testing devices, (2) the physical health data of the user, or (3) both the instructions and [instructions and results GUI throughout embodiments of Figs. 12-14 per ¶¶101-103, ¶¶117-119, and ¶134]. 

For claim 13, Macoviak teaches  The modular system of claim 12, wherein: the modular system further comprises one or more remote servers, one or more remote databases, or both the one or more remote servers and the one or more remote databases; and the communications hub, the device of the user, or both the communications hub and the device of the user is/are configured to transmit all or a subset of the physical health data of the user to (a) the one or more remote servers, (b) the one or more remote databases, or (c) both the one or more remote servers and the one or more remote databases, for storage in one or more entries associated with an account of the user. [server / networks for EHR detailed throughout entire disclosure – see at least ¶58, ¶¶150-155]. 

For claim 14, Macoviak teaches  The modular system of claim 12, wherein the communications hub, the device of the user, or both the communications hub and the device of the user is/are configured to generate a code associated with an account of the user and to share the code with a healthcare professional for retrieval of all or a subset of the physical health data of the user. [EHR per ¶¶150-155]. 

For claim 21, Macoviak teaches  The modular system of claim 1, wherein the communications hub is configured to wirelessly communicate with the device of the user via a Bluetooth communication protocol. [per ¶23, ¶138, ¶373]. 

For claim 22, Macoviak teaches  The modular system of claim 1, wherein the communications hub is configured to wirelessly communicate with the device of the user within a personal area network or within a local area network. [network communications between kit and instrumentation are a central feature of all embodiments throughout entire disclosure of Macoviak which reasonably constitutes a PAN and/or LAN – see at least ¶138, ¶¶140-149]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak in view of Ou (US 20180114601 A1 – cited previously).

For claim 15, Macoviak teaches  A method for generating a physical exam report of a user, [entire disclosure – see esp. Figs. 9-17 and EHR section of ¶¶150-155], the method comprising: 
providing a software application on a user device, wherein the user device is obtained by a user prior to obtaining a modular physical health testing system and is separate and spaced apart from the modular physical health testing system; [smartphone (i.e., of subject) per ¶99 and (perhaps most explicitly) ¶333 detailing a subject’s ‘personal phone’ (i.e., a subject utilizing their own smartphone for interface with the testing embodiment including of Fig. 9 per ¶331)]; 
generating physical health data of the user using the modular physical health testing system, [per ¶¶91-139] wherein-  
the modular physical health testing system includes a housing, [kit / briefcase (called ‘portable device’) housing depicted in Figs. 12-17], a plurality of physical health testing devices storable within the housing, [medical devices / ‘biosensors’ depicted as stored in kit in esp. Figs. 12-17], and the communications hub contained within the housing, [see most esp. communications components summarized in ¶140 and in further detail in ¶141 et seq.; more generally, all elements including diagnostic instrument modules shown in Figs. 9-17 have joint/discrete communication components which can constitute a communications hub when stored in the housing of the kit / briefcase — communications ‘hub’ configurations being depicted throughout numerous embodiments such as Figs. 10-11 and Figs. 15-17 where per ¶99 devices with attached sensors shown in Figs. 15-17 can include, be based on, or be modified smartphones or other mobile computers], 
each physical health testing device of the plurality of physical health testing devices (a) is in wired communication, wireless communication, or both wired communication and wireless communication, with the communications hub and (b) is configured to transmit generated physical health data to the communications hub, [wireless communication between all medical devices / biosensors and laptop / briefcase display kit as shown in Figs. 9-17 esp. Figs. 16-17 per ¶105, see also ¶¶121-122],
the communications hub is configured to wirelessly communicate with a user device, [e.g., configurations of esp. Figs. 9-11 where portable modules then communicate to central kit / briefcase / laptop and/or router (then onto network / server elements) where then the portable biosensor/device module 85/89/93 can include be a communication hub per ¶97 and ¶99 and the central briefcase / kit can be (inter alia) the user device], and the communications hub is configured to place the user’s device in communication with individual physical health testing devices of the plurality of physical health testing devices such that (i) the user-s device controls the individual physical health testing devices via the software application running on the user’s device and (ii) the generated physical health data of the user is viewable on a display of the users device; [see esp. ¶¶96-99 detailing communications between kit and computer / device modules including display per ¶98; further detail in ‘Biosensors’ section of ¶¶124-149].

Macoviak fails to teach comparing the health data and generating a corresponding report. 
Ou teaches a method for generating a medical report for a user [entire disclosure – see at least abstract] comprising obtaining health data of a user [general embodiment of blood glucose data obtaining / reporting detailed throughout entire disclosure – e.g., ¶146 et seq. — but can also apply for other measurement devices per ¶72]; comparing at least a [see esp. ¶¶547-560 with Table 4 where blood glucose (BG) is explicitly compared to both ranges and thresholds for later feedback/reports — see esp. ¶550];   
and based at least in part on the comparison(s) of at least the portion of the generated physical health data of the user to the one or more corresponding ranges of healthy data values, generating a physical exam report that includes all or a subset of the generated physical health data and that indicates any of the generated physical health data that falls outside of the one or more corresponding range(s) of healthy data values.  [abnormal BG feedback (report generation) to patient detailed throughout numerous embodiments and a majority of the disclosure — see esp. Fig. 5B showing message with abnormal BG level, Fig. 14D with report, also metric count of times outside of normal range on Fig. 14E, Figs. 35A-B]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the method of Macoviak to incorporate the health data comparison and report generation of Ou (i.e., as part of the results generation of Macoviak) in order to improve the ease of doctor-patient feedback and consultation, to track patient progress regarding their health data, and to overall improve the patient’s health.  As motivated by Ou ¶¶5-9, ¶¶181-183. 

For claim 16, Macoviak teaches  The method of claim 15, wherein generating the physical health data of the user using the plurality of physical health testing devices includes: generating (a) blood pressure health data of the user, (b) heart rate health data of the user, or (c) both the blood pressure health data and the heart rate health [per Fig. 12, ¶101, and ¶126];
generating electrocardiogram health data of the user, phonocardiogram health data of the user, or both the electrocardiogram health data and the phonocardiogram health data, using (1) a stethoscope of the plurality of physical health testing devices, (2) an electrocardiogram device of the plurality of physical health testing devices, or (3) both the stethoscope and the electrocardiogram device; [per ¶¶129-136; Figs. 11-12]; 
and generating blood health data of the user using a blood test device of the plurality of physical health testing devices. [per ¶102 and ¶131; Fig. 13]. 

For claim 17, Ou teaches (in the motivated combination of claim 15) further comprising presenting on the display of the user device all or a subset of the generated physical health data, all or a subset of the physical exam report, or both all or the subset of the generated physical health data and all or the subset of the physical exam report, to the user using the software application running on the mobile device. [feedback and report generation interfaces shown throughout all embodiments as occurring on mobile devices / mobile terminals via WiFi interface (i.e., smartphones) per ¶¶72-73, ¶97, ¶391].  As motivated in claim 15.

For claim 18, Macoviak teaches  The method of claim 15, further comprising storing (a) all or a subset of the generated physical health data, (b) all or a subset of the physical exam report, or (c) both all or the subset of the generated physical health data [server / networks for EHR detailed throughout entire disclosure – see at least ¶58, ¶¶150-155].

For claim 19, Ou teaches (in the motivated combination of claim 15) further comprising 
(a) based at least in part on the physical exam report, recommending the user consult a healthcare professional; [Fig. 5B showing advice to contact medical consultant] [more generally arranging and electronically scheduling consultation with healthcare professional is a central feature throughout entire disclosure of Ou (automated scheduling can be considered a form of a recommendation — i.e., to comply with the phone app)];
	(b) generating a code associated with the user and all or a subset of the physical exam report; 
	c) transmitting the code, all or the subset of the physical exam report, or both all or the subset of the physical exam report and the code, to the healthcare professional;
	or (d) any combination thereof. 

For claim 20, Macoviak teaches  The method of claim 15, wherein the user is a first user, and wherein the method further comprises: supplying the first user with the modular physical health testing system; after supplying the first user with the modular physical health testing system, receiving the modular physical health testing system from the first user; sterilizing and/or restocking the physical health testing system; and [multi-user embodiments including providing kits to multiple users and kiosk embodiments throughout entire disclosure – see at least beginnings of ¶¶94-95 detailing first responders utilizing the kit (i.e., to give to a subject in need); Figs. 10-17 depict modules being taken out of / put back into kit (restocking) per ¶¶104-106 (allowing different modules or different combinations of modules for different needs of different subjects); verbatim restock per ¶263, ¶¶311-312]. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak. 
For claim 2, Macoviak teaches  The modular system of claim 1, wherein the housing includes a first portion and a second portion, and wherein the first portion is configured to removably interface with the second portion [laptop / briefcase configuration shown throughout Figs. 9-17 with closeable lid (i.e., top and bottom portions)]. 
Macoviak fails to teach the housing being specifically water-resistant.   However, Examiner takes official notice that making a kit housing water-resistant (or water-proof for that matter) would be well-known, routine, and predictable in the pertinent art at the time of filing.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak in view of Bowen (US 20140263346 A1 – cited previously).
For claim 9, Macoviak fails to teach a hazardous waste disposal bag or container.  Bowen teaches a hazardous waste disposal bag or container [entire disclosure – see at least abstract]. It would have been obvious to one of ordinary skill at the time the invention was filed to modify the system of Macoviak to incorporate the waste disposal bag and/or container of Bowen in order to maintain a sanitary and sterile environment during patient visits.  As motivated by Bowen ¶¶4-15. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macoviak in view of FDA (Archived Webpage of FDA.gov – cited previously).
For claim 11, Macoviak fails to teach each physical health testing device of the plurality is United States Food and Drug Administration approved.   FDA teaches that medical devices must pass FDA approval to be used in the US [see FDA archived webpage detailing regulatory duties of FDA including for medical device approval].  It would Macoviak to ensure FDA approval in order to legally use the medical modules (of Macoviak) in the United States.  As motivated by FDA. 

Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new reference and combination of references being used in the current rejections.


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791